Exhibit 10.13

 

Nonqualified Stock Option Award

General Terms and Conditions

 

The OraSure Technologies, Inc. 2000 Stock Award Plan (“Plan”) is administered by
the executive compensation committee (the “Committee”) of the board of directors
of Corporation. Capitalized terms not otherwise defined have the definitions
assigned in Section 11 of these Nonqualified Stock Option Award General Terms
and Conditions (“Agreement Terms”).

 

1. Option Type and Term.

 

  1.1 Type of Option. The Option is not intended to be an incentive stock option
as described in Internal Revenue Code Section 422.

 

  1.2 Term. The Option term will expire on the expiration date shown on the
cover sheet unless earlier terminated pursuant to this Agreement.

 

  1.3 Vesting. Except as otherwise provided in this Agreement, the Option will
be vested as to, and accordingly may be exercised from time to time during the
term to purchase, Shares up to the number shown on the cover page as vested as
of the date of exercise.

 

2. Employment Requirement.

 

  2.1 General. Except as provided in Section 3 of this Agreement, the Option may
not be exercised and will not be deemed vested unless the recipient of the
Option (the “Participant”) is employed by Corporation and/or one or more of its
Subsidiaries (an “Employer”) continuously for at least one year after the Grant
Date, unless employment is terminated by death, Disability or Retirement.
“Employment” for purposes of the Option will include periods of illness or other
leaves of absence authorized by an Employer or by law.

 

  2.2 No Employment Contract. Neither the Plan nor the Option constitutes a
contract of employment of Participant by any Employer.

 

  2.3 Expiration After Termination of Employment. If Participant ceases to be an
active employee of the Employer, the right to exercise the Option will expire at
the end of the following periods:

 

After Termination

On Account Of

--------------------------------------------------------------------------------

  

Period

--------------------------------------------------------------------------------

Death    1 year   Retirement    5 years Disability    1 year   Any other reason
   1 year  

 

- 1 -



--------------------------------------------------------------------------------

  2.4 Effect of Termination on Vesting. Subject to Section 2.1, the Option will
continue vesting in accordance with Section 1.3 for 90 days following
termination of employment for any reason other than for cause (as defined in
Section 9.1) and will then cease vesting. The Shares as to which the Option is
exercisable under Section 2.3 will be those as to which the Option is vested at
the time of exercise.

 

3. Acceleration of Exercisability. If a Change in Control Date occurs while
Participant is employed by Employer or if a Change in Control Date occurs within
90 days after termination of employment, the Option will become immediately and
fully vested and exercisable as to all Shares covered by the Option. A Change in
Control Date that occurs more than 90 days after termination of employment will
not cause the Option to become vested as to additional Shares.

 

4. Method of Exercise.

 

  4.1 Exercise of Option. All or any portion of the Option may be exercised, to
the extent it has become exercisable pursuant to this Agreement, by delivery of
written notice to Corporation in the attached form stating the number of Shares,
form of payment, and proposed date of closing.

 

  4.2 Other Documents. Participant must furnish Corporation, before closing of
any exercise of the Option, such other documents or representations as
Corporation may require to assure compliance with applicable laws and
regulations.

 

  4.3 Payment. The exercise price for the Shares purchased upon exercise of the
Option must be paid in full at or before closing by one or a combination of the
following:

 

(a) Payment in cash;

 

(b) By delivery (in a form approved by the Committee) of an irrevocable
direction to a securities broker acceptable to the Committee:

 

(i) To sell Shares subject to the Option and to deliver all or a part of the
sales proceeds to Corporation in payment of all or a part of the exercise price
and withholding taxes due; or

 

(ii) To pledge Shares subject to the Option to the broker as security for a loan
and to deliver all or a part of the loan proceeds to Corporation in payment of
all or a part of the exercise price and withholding taxes due; or

 

(c) Delivery of previously acquired Shares having a Fair Market Value at least
equal to the exercise price.

 

- 2 -



--------------------------------------------------------------------------------

  4.4 Previously Acquired Shares. Delivery of previously acquired Shares
surrendered in full or partial payment of the exercise price of all or any
portion of the Option, will be subject to the following conditions:

 

(a) The Shares tendered must be in good delivery form;

 

(b) The Fair Market Value of the Shares, together with the amount of cash, if
any, tendered must equal or exceed the exercise price of the Option;

 

(c) Any Shares remaining after satisfying payment of the exercise price will be
reissued in the same manner as the Shares tendered; and

 

(d) No fractional Shares will be issued and cash will not be paid to Participant
for any fractional Share value not used to satisfy payment of the exercise
price.

 

5. Transferability.

 

  5.1 Restriction.

 

(a) The Option is not transferable by Participant other than by testamentary
will or the laws of descent and distribution and, during Participant’s lifetime,
may be exercised only by Participant or Participant’s guardian or legal
representative;

 

(b) No assignment or transfer of the Option, whether voluntary, involuntary, or
by operation of law or otherwise, except by testamentary will or the laws of
descent and distribution, will vest in the assignee or transferee any interest
or right; and

 

(c) Immediately upon any attempt to assign or transfer the Option, the Option
will terminate and be of no force or effect.

 

  5.2 Exercise in the Event of Death or Disability. Whenever the word
“Participant” is used in any provision of this Agreement under circumstances
when the provision should logically be construed to apply to Participant’s
guardian, legal representative, executor, administrator, or the person or
persons to whom the Option may be transferred by testamentary will or by the
laws of descent and distribution, the word “Participant” will be deemed to
include such person or persons.

 

6. Securities Laws. Corporation will not be required to issue any Shares upon
exercise of the Option, or any portion thereof, until Corporation has taken any
action required to comply with the provisions of the Securities Act of 1933 or
any other then applicable federal or state securities laws.

 

- 3 -



--------------------------------------------------------------------------------

7. Tax Reimbursement. In the event any withholding or similar tax liability is
imposed on Corporation in connection with or with respect to the exercise of the
Option or the disposition by Participant of the Shares acquired upon exercise of
the Option, Participant will pay to Corporation an amount sufficient to satisfy
such tax liability.

 

8. Conditions Precedent. Corporation will use its best efforts to obtain any
required approvals of the Plan and the Option by any state or federal agency or
authority that Corporation determines has jurisdiction. If Corporation
determines that any required approval cannot be obtained, all Awards to
Participant will terminate on notice to Participant to that effect.

 

9. Termination for Cause; Competition.

 

  9.1 Annulment of Awards. The grant of the Option is provisional until
Participant becomes entitled to a certificate for Shares in settlement of the
Option. In the event the employment of Participant is terminated for cause (as
defined below), any portion of the Option that is provisional will be annulled
as of the date of such termination for cause. For the purpose of this Section
9.1, the term “for cause” has the meaning set forth in Participant’s employment
agreement, if any, or otherwise means any discharge (or removal) for material or
flagrant violation of the policies and procedures of Corporation or for other
job performance or conduct that is materially detrimental to the best interests
of Corporation, as determined by the Committee.

 

  9.2 Engaging in Competition With Corporation. If Participant terminates
employment with an Employer for any reason whatsoever, and within 18 months
after the date of termination accepts employment with any competitor of (or
otherwise engages in competition with) Corporation, the Committee, in its sole
discretion, may require Participant to return to Corporation the economic value
of any Award that is realized or obtained (measured at the date of exercise) by
Participant at any time during the period beginning on the date that is six
months prior to the date of Participant’s termination of employment with the
Employer through the date of the Committee’s action.

 

10. Successorship. Subject to the restrictions on transferability of the Option
set forth in this Agreement and in the Plan, this Agreement will be binding upon
and benefit the parties, their successors, and assigns.

 

11. Defined Terms. When used in this Agreement, the following terms have the
meanings specified below:

 

  11.1

“Acquiring Person” means any person or related person or related persons which
constitute a “group” for purposes of Section 13(d) and Rule 13d-5 under the
Securities Exchange Act of 1934 (the “Exchange Act”), as such Section and Rule
are in effect as of the date of

 

- 4 -



--------------------------------------------------------------------------------

 

the Agreement; provided, however, that the term Acquiring Person does not
include:

 

(a) Corporation or any of its Subsidiaries;

 

(b) Any employee benefit plan of Corporation or any of its Subsidiaries;

 

(c) Any entity holding voting capital stock of Corporation for or pursuant to
the terms of any such employee benefit plan; or

 

(d) Any person or group solely because such person or group has voting power
with respect to capital stock of Corporation arising from a revocable proxy or
consent given in response to a public proxy or consent solicitation made
pursuant to the Exchange Act.

 

  11.2 “Agreement” means the agreement evidencing an Option governed by these
Agreement Terms.

 

  11.3 “Change in Control” means:

 

(a) A change in control of Corporation of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the date of the Agreement pursuant to the Exchange Act; provided that,
without limitation, such a change in control will be deemed to have occurred at
such time as any Acquiring Person hereafter becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 30
percent or more of the combined voting power of Voting Securities; or

 

(b) During any period of 12 consecutive calendar months, individuals who at the
beginning of such period constitute the board of directors cease for any reason
to constitute at least a majority of the board unless the election, or the
nomination for election, by Corporation’s shareholders of each new director was
approved by a vote of at least a majority of the directors then in office who
were directors at the beginning of the period; or

 

(c) There is consummated (i) any consolidation or merger of Corporation in which
Corporation is not the continuing or surviving corporation or pursuant to which
Voting Securities would be converted into cash, securities, or other property,
other than a merger of Corporation in which the holders of Voting Securities
immediately prior to the merger have the same, or substantially the same,
proportionate ownership of common stock of the surviving corporation immediately
after the merger, or (ii) any sale, lease, exchange, or other transfer (in one
transaction or a series of related

 

- 5 -



--------------------------------------------------------------------------------

transactions) of all, or substantially all, of the assets of Corporation; or

 

(d) Approval by the shareholders of Corporation of any plan or proposal for the
liquidation or dissolution of Corporation.

 

  11.4 “Change in Control Date” means the first date following the date of the
Agreement on which a Change in Control has occurred.

 

  11.5 “Grant Date” means the date of the Agreement, which is the date the
Option is granted to Participant.

 

  11.6 “Option” means the Nonqualified Stock Option granted to Participant
evidenced by this Agreement.

 

  11.7 “Voting Securities” means Corporation’s issued and outstanding securities
ordinarily having the right to vote at elections for Corporation’s board of
directors.

 

  11.8 Capitalized terms not otherwise defined in this Agreement have the
meanings given them in the Plan.

 

12. Notices. Any notices regarding the Option must be in writing and will be
effective when actually delivered personally or, if mailed, when deposited as
certified mail directed to the address maintained in Corporation’s records or to
such other address as a party may certify by notice to the other party.

 

Attachment: Exercise Form

 

- 6 -